Gildersleeve, J.
This is an action for damages to the fee and rental "values of plaintiffs’ premises Nos. 760, 763, 764, 766, 768, 770, 773 and 774 Third avenue,'in the City of New York, caused by the maintenance and operation in front thereof of the defendants’ elevated railroad.
The judgment allows defendants to pay to plaintiffs the sum of $11,500, ■with interest from the date of the entry of judgment, in avoidance of the injunction; and it also awards to the plaintiffs the sum of $3,070, for past damages sustained from March 33, 1889, to the date of the trial, with interest from the date of the trial to the date of the entry of the judgment, together with $480.18 costs, extra allowance and disbursements.
The case seems to have been carefully tried, and we find no errors in the admission or exclusion of testimony that call for a reversal of the judgment.
The evidence fairly sustains the findings of the referee, and justifies the judgment..
It therefore follows that the judgment appealed from must be affirmed, with costs.
Sedgwick, Ch. J., and Dugro, J. concur.